In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0894V
                                   Filed: November 23, 2015
                                          Unpublished

****************************
LEO J. JEROME,             *
                           *
               Petitioner, *                               Damages Decision Based on Proffer;
                           *                               Influenza (“flu”) Vaccine; Shoulder Injury
                           *                               Related to Vaccine Administration
SECRETARY OF HEALTH        *                               (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,        *                               (“SPU”)
                           *
               Respondent. *
                           *
****************************

Carol L. Gallagher, Carol L. Gallagher, Esq. LLC, Linwood, NJ, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On August 19, 2015, Leo J. Jerome (”petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleged that he suffered a shoulder
injury as a result of an influenza (“flu”) vaccine administered to him on September 10,
2014. Petition at 1. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.

        On November 17, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). On November 22, 2015, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $65,000.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $65,000.00 in the form of a check payable to
petitioner, Leo J. Jerome. 3 This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  “Should petitioner die prior to entry of judgment, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering, and the parties reserve the right to move
the Court for appropriate relief.” Proffer at 1, fn. 1.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

LEO J. JEROME,                                       )
                                                     )
                      Petitioner,                    )
                                                     )
        v.                                           ) No. 15-894V
                                                     ) Chief Special Master Nora Beth Dorsey
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                      Respondent.                    )
                                                     )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        Respondent proffers that, based on the evidence of record, petitioner should be awarded

$65,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); -15(a)(3)(A); and -15(a)(4). Petitioner agrees.

II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made as a

lump sum payment of $65,000.00, in the form of a check payable to petitioner. 1 Petitioner is a

competent adult. Evidence of guardianship is not required in this case. This amount accounts

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be

entitled.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General



1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                           RUPA BHATTACHARYYA
                           Director
                           Torts Branch, Civil Division

                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           ALTHEA W. DAVIS
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           s/ LARA A. ENGLUND
                           LARA A. ENGLUND
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146 Benjamin Franklin Station
                           Washington D.C. 20044-0146
                           Tel: (202) 307-3013
                           E-mail: lara.a.englund@usdoj.gov

Dated: November 20, 2015




                              2